SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

201
KA 14-01229
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, SCONIERS, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

ANTWANE WALKER, DEFENDANT-APPELLANT.


J. SCOTT PORTER, SENECA FALLS, FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (VICTORIA M. WHITE
OF COUNSEL), FOR RESPONDENT.


     Appeal from an order of the Onondaga County Court (Thomas J.
Miller, J.), dated June 13, 2014. The order determined that defendant
is a level two risk pursuant to the Sex Offender Registration Act.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Defendant appeals from an order determining that he
is a level two risk pursuant to the Sex Offender Registration Act
(Correction Law § 168 et seq.). Contrary to defendant’s contention,
County Court’s determination that defendant is a level two risk is
based upon clear and convincing evidence (see generally § 168-n [3]).
The evidence supports the court’s determination that defendant’s
primary purpose in establishing the relationship with the victim was
to victimize her (see People v Washington, 91 AD3d 1277, 1277, lv
denied 19 NY3d 801). Defendant approached the victim on a bus and
thereafter initiated contact with her through Facebook and by cell
phone, even though she had not given defendant her last name or cell
phone number. Defendant then persistently texted the victim and
invited her to dinner, but instead took her to a hotel where he raped
her. “[T]he self-serving denial of defendant that he established the
relationship for the purpose of victimizing the victim presented an
issue of credibility for the court” (People v Romana, 35 AD3d 1241,
1242, lv denied 8 NY3d 810).




Entered:    February 13, 2015                      Frances E. Cafarell
                                                   Clerk of the Court